 


110 HR 6758 IH: Furthering Renewable Energy and Exploration Act
U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 6758 
IN THE HOUSE OF REPRESENTATIVES 
 
July 31, 2008 
Mr. Rogers of Alabama (for himself, Mr. Bonner, Mr. Everett, Mr. Aderholt, Mr. Bachus, Mr. Marshall, Mr. Hayes, Mr. Knollenberg, Mr. Wamp, Mr. Westmoreland, Mrs. Schmidt, Mr. McCrery, Mr. Rehberg, Mr. Alexander, Mr. Shadegg, Mr. Boustany, Mr. Price of Georgia, Mr. Bishop of Utah, Mr. Pearce, Mr. Deal of Georgia, Mr. Broun of Georgia, Mr. Conaway, Mrs. Musgrave, Mr. Goode, Mr. Nunes, Mr. Turner, Mr. Radanovich, Mr. Dent, and Mr. Mario Diaz-Balart of Florida) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To direct the Secretary of the Interior to promptly commence an oil and gas leasing program for public lands within the Coastal Plain of Alaska, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Furthering Renewable Energy and Exploration Act or the FREE Act .  
2.Opening of Coastal Plain of Alaska to oil and gas leasing 
(a)In generalNotwithstanding section 1002(i) of the Alaska National Interest Lands Conservation Act of 1980 (16 U.S.C. 3142(i)), the Secretary of the Interior shall promptly commence an oil and gas leasing program, pursuant to the mineral leasing laws, for public lands within the Coastal Plain of Alaska. Such leasing program, including subsequent development and production under leases issued under such program, is deemed to be a compatible use for purposes of the National Wildlife Refuge System Administration Act of 1966 (16 U.S.C. 668dd et seq.). 
(b)Coastal Plain of AlaskaFor purposes of this section, the term Coastal Plain of Alaska means that area described in appendix I to part 37 of title 50, Code of Federal Regulations. 
(c)Conforming amendments 
(1)Section 1003 of the Alaska National Interest Lands Conservation Act of 1980 (16 U.S.C. 3143) is repealed. 
(2)The table of contents in section 1 of such Act is amended by striking the item relating to section 1003. 
3.Treatment of revenues 
(a)Establishment of accountThere is established in the Treasury a separate account which shall be known as the Energy Independence Trust Fund (in this section referred to as the Fund). 
(b)DepositsThere shall be deposited into the Fund— 
(1)an amount equal to the amount of rental payments and royalties received by the United States each fiscal year under leases issued under section 2; and 
(2)an amount equal to the amount of Federal income tax received by the United States each fiscal year attributable to sales of oil and gas produced under leases under section 2. 
(c)UseOf the amounts deposited into the Fund each fiscal year— 
(1)50 percent shall be paid to the State of Alaska; and 
(2)the remainder shall be available to the Secretary of Agriculture, of which— 
(A)50 percent shall be used to provide business and industry loan guarantees under section 310B(a)(1) of the Consolidated Farm and Rural Development Act in the then succeeding fiscal year; and 
(B)50 percent shall be used for the Biomass Research and Development Initiative established under section 9008(e) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8108(e)) in the then succeeding fiscal year. 
 
